Citation Nr: 0619762	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-34 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected irritable bowel syndrome (IBS) 
status-post gall bladder removal and fundoplication.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for undiagnosed illness 
manifested by joint pain, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from December 1959 to July 
1962 and from February 1991 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March and December 2003 rating decisions of the RO.

In March 2004, the veteran filed a claim of service 
connection for gastrointestinal bleeding, which the RO took 
to mean a claim for increase for the veteran's service-
connected esophagitis/gastritis.  In May 2004, the veteran 
asserted that he intended to file a claim of service 
connection for gastrointestinal bleeding as an issue separate 
and apart from his service-connected esophagitis/gastritis.  
As this issue has not been procedurally developed, the Board 
is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

The Board observes that both the RO and the veteran's 
representative are of the opinion that the issue of 
entitlement to an increased rating for service-connected 
hearing loss is properly before the Board.  It is not.  The 
veteran did not perfect an appeal regarding that issue 
because his December 2003 VA Form 9 specifically indicates 
that he is not appealing that issue.  The Board, therefore, 
has no jurisdiction to decide it.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2005) (detailing the procedures and 
time limitations for appealing adverse RO rulings to the 
Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a video hearing in Chicago in 
May 2005.  He did not appear but did request that his video 
hearing be rescheduled in St. Louis.  A May 2005 Board ruling 
granted the request to reschedule, indicating that the St. 
Louis RO would contact the veteran.  In an August 2005 letter 
the Chicago RO notified the veteran of a video hearing 
scheduled in Chicago in September 2005.  The veteran did not 
appear for that hearing.

In response to an inquiry from the Board, the veteran's 
representative contacted the veteran and ascertained that the 
veteran still desires to be scheduled for a video conference 
hearing at the RO in St. Louis.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing at the RO in St. 
Louis, Missouri.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



